Citation Nr: 1131689	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a bilateral lower extremity disability, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for basal cell carcinoma and a bilateral lower extremity disability, both to include as due to exposure to ionizing radiation.  The Veteran testified before the Board in July 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of the claims.  

It appears that VA may not have obtained a complete copy of the Veteran's service personnel records, and additional service personnel records may be outstanding.  The Veteran had submitted copies of the service personnel records that were in his possession, but he indicated that VA had not attempted to obtain a complete copy of his service personnel records.  Because information sufficient to allow for a search of these records is available, and these records may be useful in deciding the Veteran's claims for service connection, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Furthermore, the Veteran has alleged that his basal cell carcinoma and bilateral leg disability are secondary to exposure to ionizing radiation and nerve gas during his period of service.  In a June 2007 letter, the supervisor of the Navy Automated Radiation Exposure Registry (NARER) stated that there were no reports of service-incurred occupational exposure to ionizing radiation pertaining to the Veteran in the exposure registry.  However, the NARER supervisor also explained that it would be prudent to review the Veteran's individual medical record for potentially unreported exposure since the official exposure record was required to be maintained in the individual medical record.  At his July 2011 travel board hearing, the Veteran testified that he had been assigned to the 3rd Battalion, 9th Marines, 3rd Marine Division, during service in Japan, and that as part of a classified mission, he was sent to Atomic, Biological, and Chemical (ABC) school for training.  He reported that while at ABC school, he took a field trip to Hiroshima for one day to observe the aftereffects of the atomic bomb and that field trip lasted over 8 hours.  He stated that during his ABC school training, he also spent time in gas chambers filled with M45 nerve gas while wearing a gas mask.  He maintained that gas was a classified material.  The Veteran's service personnel records confirm that he was assigned to the 3rd Battalion, 9th Marines, 3rd Marine Division, from March 1954 to December 1954.  In a radiation risk activity information sheet, the Veteran reported that he had been in Hiroshima in July 1954.  Because there is information sufficient to conduct another search for exposure to ionizing radiation and nerve gas, the Board finds that another attempt to verify the Veteran's exposure to radiation and nerve gas would be helpful in deciding his claims.    

Additionally, the Veteran has reported that he was first diagnosed with and received treatment for his basal cell carcinoma in the late 1990s.  It does not appear that those private medical records have been obtained.  Therefore, these records should be obtained and associated with the claims file.  

Finally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Regarding the Veteran's claim for service connection for a bilateral lower extremity disability, service medical records show that in June 1954, he was treated for varicosities of the legs.  The Veteran reported that the varicosities had been present for the previous six months and complained of symptoms of aching and pain, especially at night.  Post-service VA medical records dated from June 2006 to October 2007 indicate that the Veteran received treatment for bilateral lower extremity weakness and myolopathy/neuropathy of the lower extremities.  Although some of the VA physicians suggested several possible causes of the Veteran's neuropathy, including  spinal stenosis, chronic arachnoiditis associated with previous spinal surgery, and vitamin B12 deficiency, no clear etiology of the Veteran's disability was ever provided.  Overall, the etiology of the Veteran's neuropathy symptoms was found to be unknown or idiopathic.      

It remains unclear whether the Veteran's bilateral lower extremity disability is related to his in-service treatment for varicosities of the legs.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his bilateral lower extremity disability, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether the Veteran's bilateral lower extremity disability is related to his period of active service.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's bilateral lower extremity disability is necessary in order to fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Request that the National Personnel Records Center furnish all available service personnel records for the Veteran's service in the United States Navy, for the period from February 1951 to January 1955.  If any of the records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain medical records should be fully documented, and the facilities must provide a negative response if records are not available.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran (and his representative) in accordance with 38 C.F.R. § 3.159(e).
 
2.  Request that the Department of Defense, National Personnel Records Center, United States Army and Joint Services Records Research Center, or any other appropriate agency provide information concerning the duties of the Veteran's military occupational specialty and location of service, including whether it is at least as likely as not that the Veteran was exposed to ionizing radiation and nerve gas from June 1954 to August 1954 during his period of service in Japan.

3.  Ask the Veteran to provide all the sources of private treatment for his basal cell carcinoma since separation from service and obtain any necessary release of information forms.  Make appropriate efforts to obtain all post-service private treatment records, including those dated in the 1990s when the Veteran was reportedly first treated for basal cell carcinoma.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.

4.  Schedule the Veteran for a VA examination to determine whether any current bilateral lower extremity disability is related to his period of active service.  The claims file should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral lower extremity disability is related to the Veteran's service, to include his June 1954 treatment for varicosities of the legs.  In rendering the opinion, the examiner should acknowledge and discuss any lay evidence of in-service injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinions expressed must be accompanied by a complete rationale.  

5.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



